Citation Nr: 1514310	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  14-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to chronic sleep apnea and/or degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a rapid eye movement (REM) sleep behavior disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to May 1977, August 1982 to November 1982, and October 2001 to September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for diabetes mellitus, type 2, to include as secondary to chronic sleep apnea and/or degenerative disc disease of the cervical spine.

2.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for depression.

3.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for a REM sleep behavior disorder.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus, type 2, to include as secondary to chronic sleep apnea and/or degenerative disc disease of the cervical spine, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for depression, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a REM sleep behavior disorder, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for diabetes mellitus, type 2, depression, and for a REM sleep behavior disorder.  See January 2015 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to chronic sleep apnea and/or degenerative disc disease of the cervical spine, is dismissed.

Entitlement to service connection for depression is dismissed.

Entitlement to service connection for a REM sleep behavior disorder is dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


